Exhibit 99.1 Catasys Reports Second Quarter 2015 Financial Results Reports Significant Growth in Enrollment, up 102% over Sequential Quarter LOS ANGELES, August 17, 2015 Catasys, Inc. (OTCQB: CATS), a provider of proprietary big data-based, analytics-driven health management services to health insurers and employers, today reported second quarter financial results for the period ended June 30, 2015. Second Quarter 2015 Financial and Operational Highlights: ● The Company reported revenue of $472,000 for Q2 2015, an increase of 51% over the $312,000 reported for Q2 2014 ● ● Sequential second quarter revenue of $472,000 increased by 9% over the $433,000 achieved during the first quarter ended March 31, 2015. Deferred revenue was $853,000 as of June 30, 2015, a sequential quarterly increase of $338,000 or 65% compared to $515,000 as of March 31, 2015. ● A net loss of ($587,000), or ($0.02) per diluted share, was reported for Q2 2015 versus a net loss of ($27,447,000), or ($1.27) per diluted share, for the same period in 2014 ● Cash and cash equivalents totaled $152,000 as of June 30, 2015, compared to $84,000 as of March 31, 2015 ● Catasys recorded a 102% sequential growth in enrollment in Q2 2015 over Q1 2015 ● A 91% increase in enrollment for the six months ended June 30, 2015 over the first six months ended June 30, 2014. ● The Company announced a warrant exchange for common stock, which moved Catasys closer to listing requirements for a national exchange and improved shareholders’ equity by $38 million ● Began enrollment of members with anxiety disorders in its On Trak program in Kansas, thus expanding the Company’s Commercial Equivalent Lives to 2.3 million ● Co-presented with Humana a poster demonstrating positive results from the OnTrak program, demonstrating that its integrated substance abuse treatment program resulted in higher enrollment, fewer ER visits and inpatient hospitalizations and lower health care costs ● Announced a contract with Health Alliance Medical Plans to offer the On Trak program to Illinois members Rick Anderson, President and COO said, “Our second quarter continued to generate top line growth, showing a 51% increase year-over-year. We are also pleased to report 102% sequential growth in enrollment in the second quarter of 2015 over our first quarter of 2015. Enrollment growth is anticipated to translate to increased revenue and deferred revenue in future quarters as the Company receives monthly fees or fee-for-service payments for these members throughout their term of enrollment. This was a result of expanding our On Trak program into Illinois with a new health insurer, enrolling members suffering from anxiety disorder into our On Trak program in Kansas and growth in enrollment for customers launched within the last year. During the quarter, we released results from a one-year retrospective cohort study in which we collaborated with Humana. The study found that our integrated substance abuse treatment program led to higher enrollment, fewer ER visits and inpatient hospitalizations and lower health care costs. Lastly, with the announcement of our warrant exchange, we eliminated an associated liability of approximately $38 million associated with those warrants. This represents an important step in moving the Company towards our goal of meeting the stockholders' equity test for listing on a national exchange. We look forward to keeping our shareholders updated on this progress.” Second Quarter 2015 Results of Operations For the second quarter ended June 30, 2015, total revenues increased by 51% to $472,000, compared to$312,000 for the second quarter 2014. The Company also reported $853,000 in deferred revenue, an increase of $338,000 or 65% compared to $515,000 for the first quarter of 2015. Depending on the customer, deferred revenue is either recognized over the course of the 52 week program when fees are received in advance, or annually when savings calculations are completed in cases where fees are subject to achieving savings at least equal to program fees. Catasys has been able to record its deferred revenue as actual revenue during the course of the business cycle, except for limited cases where members terminated from the program early. Total revenue increases were driven by an expansion of our customer base and health plan populations covered under our program. The Company reported a net loss of($587,000), or ($0.02) per basic and diluted share for the second quarter ended June 30, 2015, compared to a net loss of ($27.4 million), or ($1.27) per basic and diluted share, for the second quarter of the prior year. Total operating expenses for the second quarter 2015 were$2.98 million compared to $2.0 million for same quarter last year, primarily due to the higher cost of healthcare services based on increasing enrollment and non-cash general and administrative expenses. General and administrative expense increased to $2.4 million for the three months ended June 30, 2015, compared to $1.7 million during the same period in 2014. This was primarily due to non-cash compensation expense for stock option grants to the members of the board of directors. About Catasys, Inc. Catasys, Inc. provides big data based analytics and predictive modeling driven behavioral healthcare services to health plans and their members through its On Trak program. Catasys' On Trak program—contracted with a growing number of health insurers—is designed to improve member health and, at the same time, lower costs to the insurer for underserved populations where behavioral health conditions cause or exacerbate co-existing medical conditions. The program utilizes proprietary analytics and proprietary enrollment, engagement and behavioral modification capabilities to assist members who otherwise do not seek care through a patient-centric treatment that integrates evidence-based medical and psychosocial interventions along with care coaching in a 52-week outpatient program. On Trak is currently improving member health and, at the same time, is demonstrating reduced inpatient and emergency room utilization, driving a more than 50 percent reduction in total health insurers' costs for enrolled members. Catasys currently operates On
